F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                               DEC 13 2000
                                    TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                     Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                           No. 00-4116
 DANIEL L. CARD,                                        (D.C. No. 99-CV-803)
                                                              (D. Utah)
           Defendant-Appellant.


                                 ORDER AND JUDGMENT*


Before BALDOCK, HENRY, and LUCERO, Circuit Judges.**


       In 1997, a federal jury convicted Defendant Daniel L. Card of possessing an

unregistered firearm in violation of 26 U.S.C. §§ 5861(d) & 5871, and being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). The district court sentenced

Defendant to 87 months imprisonment. We upheld Defendant’s conviction and sentence

on direct appeal. United States v. Card, No. 98-4023, 1998 WL 704640 (10th Cir. Oct. 2,


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of the
appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
1998) (unpublished).

       In October 1999, Defendant filed a motion to set aside his sentence pursuant to 28

U.S.C. § 2255. In his § 2255 motion, Defendant raised the following five claims: (1) the

district court lacked jurisdiction because (a) his grand jury indictment did not contain the

penalty provision for the charge of being a felon in possession of a firearm under 18

U.S.C. § 922(g)(1), (b) Utah state law allowed him to possess a firearm, and (c) no

testimony was submitted to the grand jury to prove that he traveled with or shipped the

firearm in interstate commerce; (2) his conviction is flawed because an intervening rule of

law established in Jones v. United States, 526 U.S. 227 (1999) establishes that the

maximum penalty for the crime charged is an element of the crime and therefore must be

included in the indictment; and (3) he received ineffective assistance of counsel because

counsel did not know the sentencing guidelines and therefore gave bad legal advice,

failed to object to the indictment, and failed to object to the court’s jurisdiction.

       A magistrate judge ordered the United States Attorney to file a response to

Defendant’s § 2255 motion. In its response, the United States Attorney argued the

motion was barred by the one-year limitation in 28 U.S.C. § 2255. The magistrate judge

concluded Defendant’s motion was timely, entered a report, and recommended that

Defendant’s motion be denied on the merits. After considering Defendant’s objections,

the district court adopted the magistrate judge’s recommendation and dismissed the

motion. Defendant now moves for a certificate of appealability.


                                               2
       Defendant raises the same claims he raised in the district court. A defendant may

appeal the denial of a § 2255 motion, however, only if “a circuit justice or judge” issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

“may issue . . . only if the applicant has made a substantial showing of the denial of a

constitutional right.” Id. § 2253(c)(2). We conclude Defendant has failed to make the

required showing.

       We have thoroughly reviewed Defendant’s application for a certificate of

appealability, his brief, the magistrate judge’s report and recommendation, the district

court’s order adopting the magistrate judge’s recommendation, and the entire record

before us. We conclude that Defendant’s claims lack merit substantially for the reasons

set forth in the magistrate judge’s report and recommendation. Because Defendant has

not made a substantial showing of the denial of a constitutional right, we deny his request

for a certificate of appealability and dismiss the appeal.

       CERTIFICATE OF APPEALABILITY DENIED; APPEAL DISMISSED.

                                           Entered for the Court,



                                           Bobby R. Baldock
                                           Circuit Judge




                                              3